UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


    RHONDA FLEMING,

                        Plaintiff,

    v.                                                            Civil Action No.
                                                            1:15-cv-01135 (EGS/GMH)
    MEDICARE FREEDOM OF
    INFORMATION GROUP, et al.

                        Defendants.



                          MEMORANDUM OPINION AND ORDER

         Plaintiff has filed a “Motion for Court Order for Compliance with FRCVP Rule 5/Service

of Motions” [Dkt. 143], in which she complains that Defendants have not served her with certain

submissions in this case. She asks the Court to “order the Defendants’ counsel to comply with

Rule 5 and perform service of all pleadings by U.S. Mail to the Plaintiff, and that their response to

Document No. 136 [Plaintiff’s “Motion for Relief from Two Judgments Pursuant to Rule 60(d)(3)

and the All Writs Act,” filed April 20, 2018] . . . be sent to [the email account of her prison coun-

selor].” [Dkt. 143 at 2]. The motion is denied for two independent reasons.

         First, pursuant to an order entered in this case on September 1, 2016, Plaintiff must seek

permission from the Court before filing motions in this case. Minute Entry dated Sept. 1, 2016.

As she admits, she did not seek such permission to file this motion. [Dkt. 144 at 1].        That is

sufficient reason to deny it. See, e.g., Fleming v. Medicare Freedom of Information Grp., __ F.

3d __, __, 2018 WL 1901803, at *1 (D.D.C. 2018) (“Plaintiff did not seek or receive permission

to file these motions, so they may be denied on that basis alone.”).
       In addition, motions seeking an order requiring compliance with service requirements are

“addressed on a case-by-case basis,” paying attention to the “important role” that “context plays.”

Hernandez v. Gates, No. CV00-7163 (C.D. Cal. Feb. 5, 2004). Here, since Plaintiff filed this

motion, Defendants have properly served her at her address of record and, indeed, gone farther

than the Rules require and emailed their submissions to her prison counselor. [Dkt. 145 at 10; Dkt.

146 at 13]. There does not appear to be any need, therefore, to order compliance. Nevertheless,

the Court will remind Defendants that, in light of Plaintiff’s frequent transfers among Bureau of

Prisons facilities, they must be careful to serve Plaintiff at her address of record, and remind Plain-

tiff that she is obligated to file a notice of address change with the Clerk of Court within fourteen

days of any change of residence, including any transfer between Bureau of Prisons facilities.

       For the foregoing reasons, it is hereby

       ORDERED that Plaintiff’s Motion for Court Order [Dkt. 143] is DENIED.

       SO ORDERED.
                                                                          G. Michael Harvey
                                                                          2018.05.25
       Date: May 25, 2018                                                 13:28:44 -04'00'
                                                       ___________________________________
                                                       G. MICHAEL HARVEY
                                                       UNITED STATES MAGISTRATE JUDGE




                                                  2